Case 2:20-cv-00083-RGD-LRL Document 19 Filed 01/15/21 Page 1 of 3 PagelD# 306

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division
DIJUAN CLARK,
Petitioner,
v. ACTION NO. 2:20-cv-83
HAROLD W. CLARKE, Director,
Virginia Department of Corrections,
Respondent.
FINAL ORDER

Before the Court is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §
2254, ECF No. 1, and the Respondent’s motion to dismiss, ECF No. 8. On July 27, 2017,
Petitioner was convicted and sentenced in the Circuit Court of the City of Alexandria for second
degree murder and use of a firearm in the commission of murder. Petitioner was sentenced to 43
years imprisonment with 31 years suspended. ECF No. 10 at 1. In his petition, the pro se
Petitioner challenges the constitutionality of this conviction.

The matter was referred for disposition to a United States Magistrate Judge pursuant to
28 U.S.C. §§ 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and
the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate
Judges. In a Report and Recommendation entered on December 8, 2020, the Magistrate Judge
recommended the motion to dismiss be granted, and the petition be denied and dismissed without
prejudice. ECF No. 12. The parties were advised of their right to file written objections to the
Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with

the Court and the time to do so has expired.
Case 2:20-cv-00083-RGD-LRL Document 19 Filed 01/15/21 Page 2 of 3 PagelD# 307

Having reviewed the record and having heard no objection, the Court agrees with the
Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and
APPROVES the Report and Recommendation, ECF No. 18, as the Court’s own opinion.
Accordingly, the Respondent’s motion to dismiss, ECF No. 8, is GRANTED, and the Petition,
ECF No. 1, is DENIED and DISMISSED WITHOUT PREJUDICE. It is ORDERED that
judgment be entered in favor of the Respondent.

Finding that the procedural basis for dismissal of Petitioner’s § 2254 petition is not
debatable, and alternatively finding that Petitioner has not made a “substantial showing of the
denial of a constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);
see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-
38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).

Petitioner is ADVISED that because a certificate of appealability is denied by this Court,
he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.
Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to
seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days
from the date of this Order. Petitioner may seek such a certificate by filing a written notice of
appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510,
Case 2:20-cv-00083-RGD-LRL Document 19 Filed 01/15/21 Page 3 of 3 PagelD# 308

The Clerk is DIRECTED to forward a copy of this Order to Petitioner and counsel of
record for the Respondent.

It is so ORDERED.

 

 

Saher Gq DOUMAR
UNITED STATES DISTRICT JUDGE

Norfolk, Vi inia

oa: s/o /
